ACCEPTED
                                                                                             03-13-00196-CV
                                                                                                    4835220
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         4/9/2015 5:42:41 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK




     No. 03-13-00196-CV                                                    FILED IN
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                        THIRD COURT OF APPEALS
                                                                    4/9/2015 5:42:41 PM
                              AUSTIN, TEXAS                           JEFFREY D. KYLE
                                                                            Clerk

                          MICHELLE BUBNIS, Appellant

                                     V.
                             LEANDER I.S.D., Appellee

         On Review from the 126th District Court of Travis County
      Cause No. D-1-GV-09-001868, the Honorable Tim Sulak Presiding

        APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME
              TO FILE A MOTION FOR REHEARING


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellant, Michelle Bubnis, respectfully asks this Honorable Court to

extend the time to file Appellant’s Motion for Rehearing.

                                  A.     Introduction

1. The Appellant is Michelle Bubnis, an injured school teacher and former citizen

of Texas who resided in the Travis County, Texas at the time of her accident;

and the Respondent is the Leander Independent School District, a political

subdivision treated as a workers’ compensation insurance carrier in Texas.

2. This Court issued its decision on March 25, 2015.




                                                                                         1
Case No. 03-13-00196-CV Appellant’s Motion to Extend Time to File Motion for Rehearing
3.    This motion is filed on April 9, 2015, the current due date and within the

time to file a motion to extend time, as required by Texas Rules of Appellate

Procedure including Rule 49.8

4.     Lead counsel for Respondent is unopposed to this motion.

                          B.     Argument & Authorities

5.     This Court has authority under Rule 49.8 to grant Appellant additional

time to file Appellant’s Motion for Rehearing

6.     This matter is a pro bono appeal.

7.     This Court issued its decision on March 25, 2015, and this makes the

rehearing due on April 9, 2015.

8.     Appellant requests an additional 30 days from April 9, 2015 to file the

Appellant’s Brief, extending the time until Saturday, May 9, 2015, which would

extend the due date until Monday May 11, 2015.

9.     One previous unopposed extension has been granted to extend time to

file the Appellant’s Brief, and Appellee is unopposed to this extensions.

10.    Appellant needs additional time to file the Appellant’s Brief because:

a.     Counsel for Appellant has been involved with other judicial and

administrative proceedings in the last month and continuing into the next.

Appellant’s counsel has also had previously set family and children’s


                                                                                         2
Case No. 03-13-00196-CV Appellant’s Motion to Extend Time to File Motion for Rehearing
educational and extracurricular commitments in the last month and extending

into this month. Appellant’s counsel is of counsel to a very small law firm, and

counsel has had an extremely heavy workload with prior deadlines and

hearings. Included in the previous and future commitments of Appellant’s

counsel, counsel had oral argument before this Court on March 25, 2015 in

Case No. 03-14-00012-CV.          Counsel had oral argument before the Texas

Supreme Court on March 26, 2015 in Case No. 14-0272. Counsel file a Reply

Brief before the 5th Court of Appeals on April 2, 2015. Counsel has a Motion

for Rehearing due on April 13, 2015, in Case 14-0256.                  Counsel has an

Appellant’s Brief due on April 23, 2015 in Case No. 05-15-00195-CV before the

5th Court of Appeals.       Appellant’s counsel is also currently lead counsel of

record in District Court matters in Travis County, Harris County, Edinburgh

County, Rockwall County, Martin County and other counties.

b.    Because the Appellant’s Motion for Rehearing is currently due on April

9, 2015, and for the reasons contained herein, Appellant is filing this Motion to

Extend Time to File the Appellant’s Motion for Rehearing.

c.    To be able to file the succinctly and adequately file the Appellant’s

Motion for Rehearing in this significant workers’ compensation matter an

additional 30 days is requested, and not additional extensions are anticipated.


                                                                                         3
Case No. 03-13-00196-CV Appellant’s Motion to Extend Time to File Motion for Rehearing
                                    C. Conclusion

This unopposed motion to extend time to file Appellant’s Motion for

Rehearing is not for the purposes of delay but for time for adequate and

succinct briefing and more time to review the record and this Court’s opininon

and to address properly this critical workers’ compensation matter.

                                     D.     Prayer

12.   For these reasons, Appellant respectfully prays and asks the Court to

grant an extension of time of 30 days, plus one two day, until Monday, May 11,

2015, to file the Appellant’s Brief.

                                                Respectfully,

                                                /s/ Brad McClellan
                                                Bradley Dean McClellan
                                                State Bar No. 13395980
                                                1701 Directors Blvd., Suite 110
                                                Austin, Texas 78744
                                                (512) 327-6884 telephone
                                                (512) 327-8354 facsimile
                                                Brad.McClellan@yahoo.com
                                                Attorney for Appellant, Michelle
                                                Bubnis

                       CERTIFICATE OF CONFERENCE

I certify that I have conferred with Michael Donovan, lead counsel for Appellee by
email, and he is unopposed to the Appellant’s Motion to Extend Time to file a
Motion for Rehearing.
                                              /s/ Brad McClellan
                                              Bradley Dean McClellan

                                                                                         4
Case No. 03-13-00196-CV Appellant’s Motion to Extend Time to File Motion for Rehearing
                           CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Appellant’s Motion to Extend Time to
File was served on the through counsel of record by the method indicated below on
April 9, 2015:

Michael J. Donovan                                                 VIA efiling
mdonovan@bajb.com
Burns Anderson Jury & Brenner, L.L.P.
P.O. Box 26300
Austin, Texas 78755-6300
512-338-5322
512-338-5363 fax

                                         /s/ Brad McClellan
                                         Brad McClellan




                                                                                         5
Case No. 03-13-00196-CV Appellant’s Motion to Extend Time to File Motion for Rehearing